SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-8036 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-1210010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yeso Noþ As of October 31, 2008, there were 32,715,965 shares of the Registrant’s common stock outstanding. TABLE OF CONTENTS Page CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS 3 PARTI.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Income for the Three and Nine Month Periods ended September 30, 2008 and 2007 5 Condensed Consolidated Balance Sheets at September 30, 2008 and December 31, 2007 6 Condensed Consolidated Statement of Shareholders’ Equity for the Nine Months ended September 30, 2008 7 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 8 Notes to Condensed Consolidated Financial Statements 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4. CONTROLS AND PROCEDURES 31 PART II.OTHER INFORMATION ITEM 1A. RISK FACTORS 31 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 6. EXHIBITS 32 SIGNATURE 33 INDEX TO EXHIBITS F-1 2 Table of Contents CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS (Cautionary Statements Under the Private Securities Litigation Reform Act of Our disclosure and analysis in this Form 10-Q contains some forward-looking statements that are based on management’s beliefs and assumptions, current expectations, estimates and forecasts. Statements that are not historical facts, including statements that are preceded by, followed by, or that include, words such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similar meaning are forward-looking statements. West’s estimated or anticipated future results, product performance or other non-historical facts are forward-looking and reflect our current perspective on existing trends and information. Many of the factors that will determine our future results are beyond our ability to control or predict. These statements are subject to known or unknown risks or uncertainties, and therefore, actual results could differ materially from past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements. We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may affect future results include, but are not limited to, the following: Revenue and profitability: · sales demand and our ability to meet that demand; · competition from other providers in our businesses, including customers’ in-house operations, and from lower-cost producers in emerging markets, which can impact unit volume, price and profitability; · customers’ changing inventory requirements and manufacturing plans that alter existing orders or ordering patterns for the products we supply to them; · the timing, regulatory approval and commercial success of customer products that incorporate our products, including the availability and scope of relevant public and private health insurance reimbursement for prescription products, medical devices and components and medical procedures in which our customers’ products are employed or consumed; · average profitability, or mix, of products sold in any reporting period; · maintaining or improving production efficiencies and overhead absorption; · the timeliness and effectiveness of capital investments, particularly capacity expansions, including the effects of delays and cost increases associated with construction, availability and cost of capital goods, and necessary internal, governmental and customer approvals of planned and completed projects, and the demand for goods to be produced in new facilities; · dependence on third-party suppliers and partners, some of which are single-source suppliers of critical materials and products, including our Japanese partner and affiliate Daikyo Seiko, Ltd.; · the availability and cost of skilled employees required to meet increased production, managerial, research and other needs, including professional employees and persons employed under collective bargaining agreements; · interruptions or weaknesses in our supply chain, which could cause delivery delays or restrict the availability of raw materials and key bought-in components and finished products; · raw material price escalation, particularly petroleum-based raw materials, and our ability to pass raw material cost increases on to customers through price increases; and · claims associated with product quality, including product liability, and the related costs of defending and obtaining insurance indemnifying us for the cost of such claims. 3 Table of Contents Other Risks: · the cost and progress of development, regulatory approval and marketing of new products as a result of our research and development efforts; · the defense of self-developed or in-licensed intellectual property, including patents, trade and service marks and trade secrets; · dependence of normal business operations on information and communication systems and technologies provided, installed or operated by third parties, including costs and risks associated with planned upgrades to existing business systems; · the effects of a prolonged U.S. or global economic downturn or recession; · the relative strength of the U.S. dollar in relation to other currencies, particularly the Euro, British Pound, and Japanese Yen; · changes in tax law or loss of beneficial tax incentives; · the conclusion of unresolved tax positions inconsistent with currently expected outcomes; · the timely execution and realization of savings anticipated by the restructuring plan announced in December 2007 for certain operations and functions of the Tech Group; and · significant losses on investments of pension plan assets relative to expected returns on those assets could increase our pension expense and funding obligations in future periods. We also refer you to the risks associated with our business that are contained in our Annual Report on Form 10-K under Item 1A, “Risk Factors and Cautionary Factors That May Affect Future Results,” as supplemented from time to time in subsequently filed Quarterly Reports on Form 10-Q, and other documents we may file with the Securities and Exchange Commission (“SEC”). All trademarks and registered trademarks used in this report are the property of West Pharmaceutical Services, Inc. and its subsidiaries, unless noted otherwise. Exubera® is a registered trademark of Pfizer, Inc. Crystal Zenith® is a registered trademark of Daikyo Seiko, Ltd. 4 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Net sales $ 256.2 $ 242.7 $ 806.3 $ 764.0 Cost of goods sold 190.2 178.4 573.3 542.7 Gross profit 66.0 64.3 233.0 221.3 Research and development 4.6 4.1 14.8 11.5 Selling, general and administrative expenses 41.5 37.7 122.5 112.8 Restructuring and other items (Note 2) 2.0 9.6 (2.8 ) 9.7 Operating profit 17.9 12.9 98.5 87.3 Interest expense 4.3 3.9 12.6 10.6 Interest income (0.4 ) (1.9 ) (2.1 ) (4.7 ) Income before income taxes and minority interests 14.0 10.9 88.0 81.4 Income tax expense (benefit) 0.8 (0.8 ) 20.0 17.4 Minority interests 0.2 0.1 0.5 0.3 Income from consolidated operations 13.0 11.6 67.5 63.7 Equity in net income of affiliated companies 0.3 0.6 0.8 1.5 Income from continuing operations 13.3 12.2 68.3 65.2 Discontinued operations, net of tax - - - (0.5 ) Net income $ 13.3 $ 12.2 $ 68.3 $ 64.7 Net income (loss) per share: Basic - Continuing operations $ 0.41 $ 0.37 $ 2.11 $ 1.98 Discontinued operations - - - (0.01 ) $ 0.41 $ 0.37 $ 2.11 $ 1.97 Assuming dilution - Continuing operations $ 0.40 $ 0.36 $ 1.98 $ 1.86 Discontinued operations - - - (0.01 ) $ 0.40 $ 0.36 $ 1.98 $ 1.85 Average common shares outstanding 32.5 32.7 32.4 32.8 Average shares assuming dilution 36.2 36.8 36.1 36.2 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) September 30, 2008 December 31, 2007 ASSETS Current assets: Cash, including cash equivalents $ 102.5 $ 108.4 Accounts receivable, net 140.6 136.1 Inventories 124.7 111.8 Short-term investments 6.0 21.0 Deferred income taxes 5.4 5.3 Other current assets 31.3 29.7 Total current assets 410.5 412.3 Property, plant and equipment 960.0 897.7 Less accumulated depreciation and amortization 441.4 416.0 Property, plant and equipment, net 518.6 481.7 Investments in affiliated companies 34.1 31.7 Goodwill 103.8 109.2 Pension asset 10.8 13.0 Deferred income taxes 60.1 61.0 Intangible assets, net 50.9 55.0 Other noncurrent assets 21.2 21.7 Total Assets $ 1,210.0 $ 1,185.6 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Notes payable and other current debt $ 0.5 $ 0.5 Accounts payable 61.7 80.4 Pension and other postretirement benefits 1.9 1.8 Accrued salaries, wages and benefits 48.2 38.1 Income taxes payable 5.1 9.8 Taxes other than income 13.7 17.7 Deferred income taxes 2.6 2.5 Other current liabilities 31.8 32.1 Total current liabilities 165.5 182.9 Long-term debt 382.0 394.6 Deferred income taxes 45.6 46.6 Pension and other postretirement benefits 40.5 40.1 Other long-term liabilities 38.4 30.5 Total Liabilities 672.0 694.7 Commitments and contingencies (Note 12) Minority interests 5.4 5.6 Shareholders’ equity 532.6 485.3 Total Liabilities and Shareholders’ Equity $ 1,210.0 $ 1,185.6 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Common Stock Treasury Stock Number of shares Common Stock Capital in excess of par value Retained earnings Accumulated other comprehensive income Number of shares Treasury Stock Total Balance, December 31, 2007 34.3 $ 8.6 $ 64.4 $ 450.2 $ 33.6 (2.1 ) $ (71.5 ) $ 485.3 Net income 68.3 68.3 Stock-based compensation 4.0 4.0 Shares issued under stock plans (8.4 ) 0.6 13.1 4.7 Shares repurchased for employee tax withholdings (0.1 ) (5.2 ) (5.2 ) Excess tax benefit from stock plans 6.0 6.0 Cash dividends declared ($0.42 per share) (14.0 ) (14.0 ) Other comprehensive income, net of tax (16.5 ) (16.5 ) Balance, September 30, 2008 34.3 $ 8.6 $ 66.0 $ 504.5 $ 17.1 (1.6 ) $ (63.6 ) $ 532.6 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 68.3 $ 64.7 Loss from discontinued operations, net of tax - 0.5 Depreciation 42.2 38.4 Amortization 3.2 3.8 Other non-cash items, net 12.1 8.1 Changes in assets and liabilities (34.8 ) (45.6 ) Net cash provided by operating activities 91.0 69.9 Cash flows from investing activities: Capital expenditures (88.2 ) (69.0 ) Acquisition of patents and other long-term assets (0.4 ) (4.2 ) Proceeds from redemption of investments 14.6 - Other 0.8 0.8 Net cash used in investing activities (73.2 ) (72.4 ) Cash flows from financing activities: Issuance of convertible debt, net of costs - 156.4 Repayments under revolving credit agreements, net (11.3 ) (14.7 ) Changes in other debt (0.3 ) 0.4 Dividend payments (13.6 ) (12.8 ) Excess tax benefit from stock option exercises 6.0 3.2 Shares purchased under stock repurchase program - (28.3 ) Shares repurchased for employee tax withholdings (5.2 ) (3.6 ) Issuance of common stock 5.6 3.7 Net cash (used in) provided by financing activities (18.8 ) 104.3 Effect of exchange rates on cash (4.9 ) 2.5 Net (decrease) increase in cash and cash equivalents (5.9 ) 104.3 Cash, including cash equivalents at beginning of period 108.4 47.1 Cash, including cash equivalents at end of period $ 102.5 $ 151.4 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Summary of Significant Accounting Policies The condensed consolidated financial statements included in this report are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and SEC regulations. The year-end condensed balance sheet data was derived from audited financial statements. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted. In the opinion of management, these financial statements include all adjustments which are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations, cash flows and the change in shareholders’ equity for the periods presented. The results of operations for any interim period are not necessarily indicative of results for the full year. The condensed consolidated financial statements for the three and nine month periods ended September 30, 2008 should be read in conjunction with the consolidated financial statements and notes thereto of West Pharmaceutical Services, Inc. (which may be referred to as “West”, “the Company”, “we”, “us” or “our”), appearing in our 2007 Annual Report on Form 10-K. Note 2:Restructuring and Other Items Restructuring and other items for the three and nine month periods ended September 30 consist of: Three Months Ended Nine Months Ended September 30, September 30, ($ in millions) 2008 2007 2008 2007 Restructuring and related charges: Severance and post-employment benefits $ 0.1 $ - $ 1.2 $ - Asset write-offs - - 1.2 - Other (0.1 ) - 0.1 - Total restructuring and related charges - - 2.5 - Other items: Contract settlement and related costs (gain) 1.8 - (6.1 ) - Brazilian excise and other tax related charges - 8.6 - 8.6 Foreign exchange losses 0.3 0.4 0.6 0.1 Loss on sales of equipment - 0.4 0.7 0.9 Other (0.1 ) 0.2 2.0 0.1 Total other items 2.0 9.6 (2.8 ) 9.7 Total restructuring and other items $ 2.0 $ 9.6 $ (0.3 ) $ 9.7 Restructuring and Related Charges During the nine month period ended September 30, 2008, we have incurred $2.5 million in restructuring and related charges as part of a plan to align the plant capacity and workforce of our Tech Group segment with the current business outlook for the segment and as part of a longer-term strategy of focusing the business on proprietary products. We now expect to incur up to $0.5 million in additional severance and related costs in the fourth quarter of 2008 and approximately $0.4 million during the first half of 2009, as we consolidate our tooling operations into one facility and reduce other production, engineering and administrative operations. 9 Table of Contents The following table details activity related to our restructuring obligations: Severance Other ($ in millions) and benefits Costs Total Balance, December 31, 2007 $ 1.9 $ 0.3 $ 2.2 2008 charges 1.3 1.2 2.5 Non-cash asset write-offs - (0.6 ) (0.6 ) Cash payments (2.5 ) (0.6 ) (3.1 ) Balance, September 30, 2008 $ 0.7 $ 0.3 $ 1.0 All payments associated with the restructuring plan are now expected to be completed by the end of the second quarter of 2009. Other Items In February of 2008, we entered into a termination and continuation agreement with our customer Nektar Therapeutics, which provided for the full reimbursement of our investment in materials, facilities, equipment, personnel and other costs associated with the shutdown of manufacturing operations for the Exubera® inhalation device. During the nine months ended September 30, 2008, we received payments from Nektar, which more than offset the related raw materials, severance and facility costs we had incurred to date, resulting in a net year-to-date gain on the contract settlement of $6.1 million. We are in the process of converting the production facility and certain affected assets to produce other devices in our Tech Group segment and expect to incur additional transition and carrying costs of approximately $1.7 million during the remainder of 2008 before this site is ready to commence new production operations.We estimate a final net gain on the contract settlement of approximately $4.4 million. In the third quarter of 2007, we increased our accrual for a series of social security, excise and other tax contingencies in Brazil by $8.6 million. The increased provision followed a detailed review of several tax cases pending in the Brazilian courts which indicated that it was probable that the positions taken on previous tax returns, some of which date back to the late 1990’s, would not be sustained. Note 3:Discontinued Operations There have been no changes to discontinued operations in the first nine months of 2008. During the nine months ended September 30, 2007, we recorded a $0.5 million provision for claims resulting from the 2005 divestiture of our former drug delivery business. Note 4:Income Taxes The tax rate used for interim periods is the estimated annual effective consolidated tax rate, based on the current estimate of full year earnings before taxes, adjusted for the impact of discrete quarterly items. Items not related to pre-tax income in the current year are recognized as discrete items in the period in which they were deemed more likely than not to be realized. During the first half of 2008, we completed an agreement with the Republic of Singapore which reduces our Singapore income tax rate for a period of 10 years on a retroactive basis back to June 2007. As a result of this agreement, our nine month results contain a $1.0 million tax benefit which represents the remeasurement of our current and deferred income tax liabilities at the new rate. In addition, during the first nine months of 2008, we recorded an unrelated $2.2 million net tax benefit resulting from the expiration of open audit years in certain tax jurisdictions, which directly reduced our liability for unrecognized tax benefits. Our annual effective tax rate for 2008, excluding discrete quarterly items, is estimated to be 26.1%. In the third quarter of 2007, we recorded a net $4.0 million favorable adjustment to tax expense primarily resulting from the expiration of statutes and reversal of valuation allowances. We anticipate an additional tax benefit in the fourth quarter of 2008 directly related to the reinstatement of the U.S. R&D credit of approximately $0.8 million. 10 Table of Contents It is reasonably possible that during the next 12 months, the liability for unrecognized tax benefits may be reduced by approximately $1.3 million due to the expiration of certain statutes of limitations. During the nine month period ended September 30, 2008, we recognized $0.2 million in tax-related interest expense and penalties. Accrued interest was $0.9 million at September 30, Because we are a global organization, we and our subsidiaries file income tax returns in the U.S. Federal jurisdiction and various state and foreign jurisdictions. We are subject to examination in the U.S. Federal tax jurisdiction for tax years 2005 through 2007. We are also subject to examination in various state and foreign jurisdictions for tax years 2000 through 2007. Note 5:Fair Value Measurements On
